DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

RESPONSE TO ARGUMENTS
Applicant’s arguments with respect to claim(s) 1-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The Examiners notes, among the various amendments presented within the request for continued examination under 37 CFR 1.114, Applicant, at least, changed the scope of the claimed control with respect to the apparatus defined by independent claims 1 and 18, such that the rejection presented herein is reflect of these changes. Secondly, the rejection of claims 15-17, under 35 U.S.C. 112(b), are reflected of further consideration of the interpretation of the claims, in view of the claimed conditions and control positively recited in independent claim 13.

RESPONSE TO AMENDMENT
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 March, 2022 has been entered.

Disposition of Claims 
Claims 1-23 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitations "the humidity threshold" and “the temperature threshold” in lines 2-5.  There is insufficient antecedent basis for this limitation in the claim. 
Upon further consideration, in view of the positively recited conditions within independent claim 13 (“in an event that the humidity value is greater than the relative humidity threshold and the temperature value is greater than the temperature threshold, controlling a thermoelectric cooling unit coupled to the container to at least partially remove moisture in the container”, which provides that the humidity value and the temperature values are both greater than the respective threshold values, so as to provide the control based on this positively recited condition), claims 15-17 are considered to be indefinite. In particular, claims 15-17, which each depend directly from independent claim 13, respectively recite, “in an event that the humidity value is greater than the humidity threshold and the temperature value is less than the temperature threshold, setting a target temperature of the first side of the thermoelectric cooling unit to be the temperature threshold” (claim 15), “in an event that the humidity value is equal to or less than the humidity threshold and the temperature value is less than the temperature threshold, setting temperature of the first side of the thermoelectric cooling unit to be the temperature threshold” (claim 16), and “in an event that the humidity value is equal to or less than the humidity threshold and the temperature value is greater than the temperature threshold, setting a first target temperature of the first side of the thermoelectric cooling unit to be the temperature threshold; and adjusting a temperature inside the container to be a second temperature value different from the temperature value” (claim 17). However, these limitations, further, provide recitation of positively recited conditions, with associated control to occur based on the conditions being actively present. This presents a case of prima facie indefiniteness, as the positive recitation of the claim limitations recited in claims 15-17 cannot be operated with the claim limitations of claim 13, as the conditions are initially established within claim 13, i.e., humidity value and temperature value above the respective thresholds, conflict with the conditions which  are later presented as being established. For example, the initial conditions provide the humidity and temperature being both above the threshold values, such that this cannot be true, in addition to conditions later recited as happening with the humidity being above the respective threshold and the temperature being below the respective threshold. Thus, it is unclear the metes and bounds of the claimed method, as it is unclear whether or not the conditions recited in claim 13 are still present or not within the recitation of the claim conditions of claims 15-17, and if they are how the control can be provided with respect to claims 15-17, as the conditions cannot be present with the conditions positively provided by claim 13. It is being advised, at least, that the conditions with regards to claims 15-17 either be presented as not positively recited, such that the control does not occur, or that the conditions be presented within other independent claims which require all of the limitations of claim 13, except the rather than the condition being an event that the humidity is above the humidity threshold and the e.g., three new independent claims with the conditions and controls recited from claim 15, 16, or 17, in combination with the requirements of claim 13, except the conditions and control presently and positively provided in claim 13). For examination purposes, it is being construed that claims 15-17 are not positively recited, such that the control is not required to occur, as the conditions established within claim 13, as presently and positively recited, do not yield the necessary conditions, and therefore, control, recited by claims 15-17.
The Examiner will further note that this issue only exists for the method claims as “[t]he broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. The system claim interpretation differs from a method claim interpretation because the claimed structure must be present in the system regardless of whether the condition is met and the function is actually performed.” See MPEP §2111.04-II.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-7, 18-21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over SAGERIAN (US 2016/0150683 A1), in view of PCE, INST. (NPL: “Thermo Hygrometers” – PCE Instruments (November 2011), which was previously provided to the Applicant in the Non-Final mailed on 24 January, 2020), JOHANSSON (US 2011/0030388 A1), and LEDBETTER (US 2007/0058329 A1 – published 15 March, 2007).
As to claim 1 (as interpreted under 35 U.S.C. 112(b) for examination purposes), SAGERIAN discloses an apparatus for controlling an environmental condition (par. 27, lines 1-6) inside a housing (10; par. 23, lines 1-3) with a cover (200/300; par. 23, lines 8-10 and 14-19), comprising:
a thermoelectric cooling unit (600 comprising first and second portions 610/620; par. 27, lines 6-12) comprising a first side facing away from an inner surface of the housing (first surface of first portion, 610, which faces away from cover, 300, as shown in figures 6-8 and in view of par. 28, lines 1 –17) and a second side facing the inner surface of the housing(second surface of first portion, 610, which faces the inner surface of the housing, 300, as shown in figures 6-8 and in view of par. 28, lines 1-17);
sensors (560/570) positioned inside the housing (par. 63, lines 1-3; par. 65, lines 1-3) and configured to sense a humidity value and a temperature value inside the housing (par. 61, line 1 – par. 65, line 14); and
a controller (510; par. 61, line 2) configured to communicate with the sensors (par. 62, lines 1-12; par. 64, lines 1-12) and the thermoelectric cooling unit (par. 66, line 1- par. 67, line 9), wherein the controller receives information regarding the humidity value and the temperature SAGERIAN is capable of providing the controller function of receiving information related to humidity and temperature values from the sensors, as described in par. 61, lines 4-6 and 9-16; par. 62, lines 1-12; par. 64, lines 1-12);
wherein the thermoelectric cooling unit(600 comprising first and second portions 610/620; par. 27, lines 6-12) is positioned in alignment with the cover(figure 6-8 which positions the thermoelectric cooling unit adjacent the rear cover,300, and in view of figure 1, which provides the thermoelectric cooling unit adjacent the front cover, 200) so as to facilitate the thermoelectric cooling unit removing the moisture in the housing (par. 64, lines 1-12).
However, SAGERIAN does not further disclose a capillary unit as required by the claim, the humidity and temperature sensors are formed within a sensor, so as to be configured to sense a humidity value and a temperature value, nor the cover of the housing positioned to form an acute angle relative to a horizontal plane.
First, SAGERIAN differs from the prior art by disclosing that the humidity measurements and temperature measurements are taken by different sensors, e.g., a dedicated temperature sensor for determining temperature within the casing and a dedicated humidity sensor for determining humidity within the casing. However, as provided for by PCE, INST., various known sensing/measuring devices, such as thermos hygrometers, are configured to measure relative air humidity and temperature (pg. 1 of PCE, INST.), which a hygrometer was a defined type of humidity sensor to be used by SAGERIAN(par. 64, lines 4-6 of SAGERIAN). This is strong evidence that modifying SAGERIAN as claimed was well within the ordinary capabilities of one skilled in the art and would produce predictable results to one skilled in the art, (i.e., detecting humidity and temperature by a sensor that is configured to measure and sense both humidity and temperature). Accordingly, it would have been obvious to one having 
Second, JOHANSSON is within the field of endeavor of humidity and temperature control within an enclosure (abstract, lines 1-3). JOHANSSON teaches a similar configuration to that of SAGERIAN which provides a Peltier device (par. 18, lines 1-4) comprises a first side facing away from an inner surface of the housing (surface of 4 which faces into the interior of the housing, 1, as shown in figure 2a) and a second side facing the inner surface of the housing (surface of 4 which is disposed at and faces the inner surface of the housing, 1, as shown in figure 2a), such that the second portion of the Peltier device is exterior to the housing (see figure 2a, wherein 3 is a portion of the Peltier device exterior to the housing, which is similar to the embodiments of figures 7 and 8 of SAGERIAN which provides a second portion, 620, of the thermoelectric device to be exterior the housing, 10). In addition to this configuration, JOHANSSON teaches that a capillary unit (6) can be positioned along three surfaces of the Peltier device (figures 3-4) which  comprises a first part(6b) and a second part(6a), wherein the first part and the second part are integrally formed (6a-6c are of the same mat, and only defined from one another by the positioning relative to the Peltier device), wherein the first part is coupled to the Peltier device (6b is coupled to Peltier at section 4; par. 59, lines 2-5) positioned inside the housing (structure of figures 3-4, in view of positioning of Peltier device as defined by figure 2a, such that portion 4 of the Peltier is within the housing) and the second part is positioned outside of the housing (structure of figures 3-4, in view of positioning of Peltier device as defined by figure 2a, such that portion 3 of the Peltier is outside, at least partially, the housing). It is provided that the mat enables absorption of the moisture condensed on the cool surface of the Peltier device and moved to the hot surface of the Peltier device (par. 59, lines 2-14).  As evident by the positioning of the Peltier device and mat relative to the housing and one another, the moisture condensed, at the cold surface along the interior, would be able to be effectively removed from the interior of the housing so as to accomplish the goal of controlling at least the humidity within the housing (abstract, lines 1-14). More so, it is noted that the Peltier device can be switched (par. 60, lines 1-6, in view of par. 70, lines 1-3), such that the interior structure of the Peltier (4) is a hot surface and the exterior structure of the Peltier (3) is a cold surface by changing the polarity of the Peltier device. With this in mind, it could be provided that humidity is added to the interior of the enclosure by condensing moisture from an exterior of the housing and circulating it to the inside of the enclosure via the mat (par. 60, lines 1-6). Therefore, it would have been obvious to one having ordinary skill within the art to modify SAGERIAN with the teachings of JOHANSSON to incorporate a capillary unit, as claimed, for the purposes of modifying the humidity within the enclosure by controlling a flow of condensate either into or out of the enclosure as necessary (abstract, lines 1-14 and par. 60, lines 1-6, in view of par. 70, lines 1-3). In doing so, it would be evident that SAGERIAN could be provided with a capillary unit which connects the first and second parts of the thermoelectric device, while being both inside and outside of the housing, so as to effectively modify the humidity within the enclosure by operation of the thermoelectric and flow of condensed liquid within the capillary unit.
figures 2-5). Particularly, LEDBETTER teaches that the display may be positioned at various angles, relative to the vertical axis (225; par. 27), or in addition to the horizontal axis (par. 32). The articulation of the monitor relative to the vertical, such that negative or positive tilt form the vertical axis would provide acute angling to the horizontal axis, and horizontal axis enables a user to position the monitor  as desired to preset locations or other stopping points (abstract). This allows configurability of the display to different viewing postures and angles (par. 2 and 26),which would allow a user to determine the most desirable location for interaction and viewing of the monitor (par. 26). As such, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed to modify SAGERIAN, to incorporate different tilting positions of the display (10), which includes the cover adjacent to the display device (20) (par. 32 and 37-40), so as to allow configurability of the display to a desired location based on different viewing postures and angles of a user, as taught by LEDBETTER. 

As to claim 2, SAGERIAN, as modified by PCE, INST., JOHANSSON, and LEDBETTER, further discloses wherein the controller is capable of setting a target temperature of the first side of the thermoelectric cooling unit (par. 61, line 1 – par. 62, line 12), but does not explicitly disclose wherein the target temperature is 7 °C. However, Applicant is advised that "[A]pparatus claims cover what a device is, not what a device does", as stated in MPEP§2114- II.  With respect to the present application, the limitation, “the controller sets a target temperature of the first side of the thermoelectric cooling unit to be 7°C”, is being given the appropriate patentable weight, as it does not structurally differentiate the "the controller" or “the thermoelectric cooling unit”.  As, SAGERIAN, as modified, provides the function of setting a target temperature of the thermoelectric at the first side, it is therefore, provided that SAGERIAN, as modified, is capable of providing that the target temperature could be 7°C, to control the temperature and humidity within the housing.  Therefore, since the structural limitations have been disclosed by SAGERIAN, as modified, it is believed there is no difference between the claimed invention and the prior art.

As to claim 3, SAGERIAN, as modified by PCE, INST., JOHANSSON, and LEDBETTER, further discloses a heat sink coupled to the second side of the thermoelectric cooling unit  (see figures 6-8 of SAGERIAN; par. 29, lines 1-30 – wherein the coupling of the second side is through the connection of the first part, 610, being joined to the second part, 620, of the thermoelectric to be attached to the heatsink for heat transfer), and wherein the controller enables the thermoelectric cooling unit to heat (SAGERIAN is capable of providing the controller function of enabling heating of the thermoelectric cooling unit, as described in par. 61, lines 7-9 and par. 70, lines 13-17 and par. 72, lines 13-17).
More so, in the combination of SAGERIAN, in view of PCE, INST., JOHANSSON, and LEDBETTER , it was previously provided that the capillary unit extends from the first interior part of the thermoelectric cooling unit to the second exterior part of the thermoelectric cooling unit. Therefore, as provided, the capillary could be provided as such with the second part of the capillary along the exterior surface of the second part, 620, as discussed in the rejection of claim 1. This would provide that the heatsink is along an exterior surface of the capillary as the teachings of JOHANSSON require that the capillary is in contact with the heated surface of the Peltier device, so as to effectively evaporate the condensed liquid circulated away from the cold as taught by JOHANSSON at par. 59, lines 11-14, in view of the goals of controlling humidity discussed in abstract, lines 1-14).

As to claim 4, SAGERIAN, as modified by PCE, INST., JOHANSSON, and LEDBETTER, does not further disclose the requirements of claim 4.
However, JOHANSSON, further, teaches a U-shaped structure(15; figure 5 of JOHANSSON) coupled to the first side of the thermoelectric cooling unit (via the capillary mat which can continue around from the second side of the Peltier device to the first side of the Peltier device; par. 64, lines 1-3, in view of figure 5 structure and par. 61, line 1 – par. 63, line 15) , wherein the U-shaped structure is coupled to the first part of the capillary unit (par. 64, lines 1-3). JOHNSSON notes that the receptacle may collect moisture (par. 61, lines 6-8). With this collection, the U-shaped receptacle structure may aid in the collection and removal/addition of moisture to the housing. Therefore, it would have been obvious to one having ordinary skill within the art, to modify SAGERIAN, in view of PCE, INST., JOHANSSON, and LEDBETTER, to further incorporate a U-shaped structure coupled as required for the purposes of at least collecting moisture, which may aid in the collection and removal/addition of moisture to the housing.

As to claim 5, SAGERIAN, as modified by PCE, INST., JOHANSSON, and LEDBETTER does not further disclose the requirements of claim 5.
However, JOHANSSON, further, teaches a U-shaped structure(15; figure 5 of JOHANSSON) includes a sloped-shape (the sides are sloped to form the U-shape), and wherein the first part of the capillary unit is in contact with a side portion of the U-shaped structure (wherein the capillary would be wrapped around from first and second parts of the Peltier device, as shown in figures 3-4 of JOHANSSON, and wherein the receptacle would be provided around the capillary structure like shown in figure 5;  par. 64, lines 1-3, in view of figure 5 structure and par. 61, line 1 – par. 63, line 15). JOHNSSON notes that the receptacle may collect moisture (par. 61, lines 6-8). With this collection, the U-shaped receptacle structure may aid in the collection and removal/addition of moisture to the housing. Therefore, it would have been obvious to one having ordinary skill within the art, to modify SAGERIAN, in view of PCE, INST., JOHANSSON, and LEDBETTER, to further incorporate the further requirements of the 

As to claim 6, SAGERIAN, as modified by PCE, INST., JOHANSSON, and LEDBETTER, does not further disclose the requirements of claim 6.
However, JOHANSSON, further, teaches a structure(15; figure 5 of JOHANSSON) coupled to the first side of the thermoelectric cooling unit (via the capillary mat which can continue around from the second side of the Peltier device to the first side of the Peltier device; par. 64, lines 1-3, in view of figure 5 structure and par. 61, line 1 – par. 63, line 15) , wherein the structure is coupled to the first part of the capillary unit (par. 64, lines 1-3). JOHNSSON notes that the receptacle may collect moisture (par. 61, lines 6-8). With this collection, the receptacle structure may aid in the collection and removal/addition of moisture to the housing. Therefore, it would have been obvious to one having ordinary skill within the art, to modify SAGERIAN, in view of PCE, INST., JOHANSSON, and LEDBETTER, to further incorporate a structure coupled as required for the purposes of at least collecting moisture, which may aid in the collection and removal/addition of moisture to the housing.
More so, it would have been obvious for one having ordinary skill in the art to provide the receptacle to be funnel-shape, as it has been found the shape of an object is a matter of choice which one having ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed shape is significant. See MPEP§ 2144.04-IV(b). Therefore, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify, SAGERIAN, in view of PCE, INST., JOHANSSON, and LEDBETTER, with the receptacle being funnel-shaped, dependent upon a 

As to claim 7, SAGERIAN, as modified by PCE, INST., JOHANSSON, and LEDBETTER, further discloses a heat conductor (650) positioned between the thermoelectric cooling unit and the heat sink (par. 46, lines 6-23).

As to claim 18, SAGERIAN discloses a system comprising:
a thermoelectric cooling unit (600 comprising first and second portions 610/620; par. 27, lines 6-12) configured to control an environmental condition(abstract, lines 1-13;par. 27, lines 1-12) inside a housing(10; par. 23, lines 1-3), the thermoelectric cooling unit comprising a first side facing away from an inner surface of the housing (first surface of first portion, 610, which faces away from cover, 300, as shown in figures 6-8 and in view of par. 28, lines 1 –17) and a second side facing the inner surface of the housing(second surface of first portion, 610, which faces the inner surface of the housing, 300, as shown in figures 6-8 and in view of par. 28, lines 1-17);
sensors (560/570) positioned inside the housing (par. 63, lines 1-3; par. 65, lines 1-3) and configured to sense a humidity value and a temperature value inside the housing (par. 61, line 1 – par. 65, line 14); and
a control unit (510; par. 61, line 2) configured to communicate with the sensors (par. 62, lines 1-12; par. 64, lines 1-12) and the thermoelectric cooling unit (par. 66, line 1- par. 67, line 9), wherein the control unit receives information regarding the humidity value and the SAGERIAN is capable of providing the controller function of receiving information related to humidity and temperature values from the sensors, as described in par. 61, lines 4-6 and 9-16; par. 62, lines 1-12; par. 64, lines 1-12);
wherein if the humidity value is greater than a humidity threshold (figure 11, ‘No’ at step 830) and the temperature value is greater than a temperature threshold (figure 11, ‘Yes’ at step 820), the control unit enables the thermoelectric cooling unit to remove moisture in the housing (figure 11, at step 840; par. 75, line 1- par. 78,line 28);
wherein the housing (10) includes a transparent cover (200/300; par. 23, lines 8-10 and 14-19; par. 40, lines 2-6); and
wherein the thermoelectric cooling unit(600 comprising first and second portions 610/620; par. 27, lines 6-12) is positioned in alignment with the cover(figure 6-8 which positions the thermoelectric cooling unit adjacent the rear cover,300, and in view of figure 1, which provides the thermoelectric cooling unit adjacent the front cover, 200) so as to facilitate the thermoelectric cooling unit removing the moisture in the housing (par. 64, lines 1-12)
However, SAGERIAN does not further disclose a capillary unit as required by the claim, the humidity and temperature sensors are formed within a sensor, so as to be configured to sense a humidity value and a temperature value, the control unit is an engine control unit of a vehicle, which the system is directed towards, and the cover of the housing is configured to form an acute angle relative to a horizontal plane.
First, SAGERIAN differs from the prior art by disclosing that the humidity measurements and temperature measurements are taken by different sensors, e.g., a dedicated temperature sensor for determining temperature within the casing and a dedicated humidity sensor for determining humidity within the casing. However, as provided for by PCE, INST., pg. 1 of PCE, INST.), which a hygrometer was a defined type of humidity sensor to be used by SAGERIAN(par. 64, lines 4-6 of SAGERIAN). This is strong evidence that modifying SAGERIAN as claimed was well within the ordinary capabilities of one skilled in the art and would produce predictable results to one skilled in the art, (i.e., detecting humidity and temperature by a sensor that is configured to measure and sense both humidity and temperature). Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed, to modify SAGERIAN by PCE, INST. such that a sensor is provided to function as a humidity and temperature sensor, since all claimed elements were known in the art, and one having ordinary skill in the art could have modified the prior art as claimed by known methods with no changes in their respective functions and the combination would have yielded the predictable result of detecting humidity and temperature by a sensor that is configured to measure and sense both humidity and temperature.
Second, JOHANSSON is within the field of endeavor of humidity and temperature control within an enclosure (abstract, lines 1-3). JOHANSSON teaches a similar configuration to that of SAGERIAN which provides a Peltier device (par. 18, lines 1-4) comprises a first side facing away from an inner surface of the housing (surface of 4 which faces into the interior of the housing, 1, as shown in figure 2a) and a second side facing the inner surface of the housing (surface of 4 which is disposed at and faces the inner surface of the housing, 1, as shown in figure 2a), such that the second portion of the Peltier device is exterior to the housing (see figure 2a, wherein 3 is a portion of the Peltier device exterior to the housing, which is similar to the embodiments of figures 7 and 8 of SAGERIAN which provides a second portion, 620, of the thermoelectric device to be exterior the housing, 10). In addition to this configuration, JOHANSSON teaches that a capillary unit (6) can be positioned along three surfaces of the Peltier device (figures 3-4) which  comprises a first part(6b) and a second part(6a), wherein the first part and the second part are integrally formed (6a-6c are of the same mat, and only defined from one another by the positioning relative to the Peltier device), wherein the first part is coupled to the Peltier device (6b is coupled to Peltier at section 4; par. 59, lines 2-5) positioned inside the housing (structure of figures 3-4, in view of positioning of Peltier device as defined by figure 2a, such that portion 4 of the Peltier is within the housing) and the second part is positioned outside of the housing (structure of figures 3-4, in view of positioning of Peltier device as defined by figure 2a, such that portion 3 of the Peltier is outside, at least partially, the housing). It is provided that the mat enables absorption of the moisture condensed on the cool surface of the Peltier device and moved to the hot surface of the Peltier device (par. 59, lines 2-14).  As evident by the positioning of the Peltier device and mat relative to the housing and one another, the moisture condensed, at the cold surface along the interior, would be able to be effectively removed from the interior of the housing so as to accomplish the goal of controlling at least the humidity within the housing (abstract, lines 1-14). More so, it is noted that the Peltier device can be switched (par. 60, lines 1-6, in view of par. 70, lines 1-3), such that the interior structure of the Peltier (4) is a hot surface and the exterior structure of the Peltier (3) is a cold surface by changing the polarity of the Peltier device. With this in mind, it could be provided that humidity is added to the interior of the enclosure by condensing moisture from an exterior of the housing and circulating it to the inside of the enclosure via the mat (par. 60, lines 1-6). Therefore, it would have been obvious to one having ordinary skill within the art to modify SAGERIAN with the teachings of JOHANSSON to incorporate a capillary unit, as claimed, for abstract, lines 1-14 and par. 60, lines 1-6, in view of par. 70, lines 1-3). In doing so, it would be evident that SAGERIAN could be provided with a capillary unit which connects the first and second parts of the thermoelectric device, while being both inside and outside of the housing, so as to effectively modify the humidity within the enclosure by operation of the thermoelectric and flow of condensed liquid within the capillary unit.
Third, LEDBETTER is relevant to the field of endeavor of screens and screen positioning of user displays, which a user may interact with (figures 2-5). Particularly, LEDBETTER teaches that the display may be positioned at various angles, relative to the vertical axis (225; par. 27), or in addition to the horizontal axis (par. 32). The articulation of the monitor relative to the vertical, such that negative or positive tilt form the vertical axis would provide acute angling to the horizontal axis, and horizontal axis enables a user to position the monitor  as desired to preset locations or other stopping points (abstract). This allows configurability of the display to different viewing postures and angles (par. 2 and 26),which would allow a user to determine the most desirable location for interaction and viewing of the monitor (par. 26). As such, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed to modify SAGERIAN, to incorporate different tilting positions of the display (10), which includes the cover adjacent to the display device (20) (par. 32 and 37-40), so as to allow configurability of the display to a desired location based on different viewing postures and angles of a user, as taught by LEDBETTER. 
.
see at least US 2017/0176061 A1; US 2016/0137036 A1; US 2015/0165955 A1; US 2012/0117983 A1; US 2010/0274396 A1; US 2010/0107656 A1; US 2010/0050659 A1; US 9,857,107 B2), such that is well-known within the art that such systems can be applied to vehicle systems. In addition, vehicles are known to have various electronic equipment therein, such that applying thermoelectric systems that modulate conditions of electronics would be known to those having ordinary skill within the art. In doing so, the control unit could be an engine control unit of a vehicle for which the thermoelectric cooling unit is provided control by said engine control unit.

As to claim 19, SAGERIAN, as modified by PCE, INST., JOHANSSON, and LEDBETTER, does not further disclose the requirements of claim 19.
However, JOHANSSON, further, teaches a U-shaped structure(15; figure 5 of JOHANSSON) coupled to the first side of the thermoelectric cooling unit (via the capillary mat which can continue around from the second side of the Peltier device to the first side of the Peltier device; par. 64, lines 1-3, in view of figure 5 structure and par. 61, line 1 – par. 63, line 15) , wherein the U-shaped structure is coupled to the first part of the capillary unit (par. 64, lines 1-3). JOHNSSON notes that the receptacle may collect moisture (par. 61, lines 6-8). With this collection, the U-shaped receptacle structure may aid in the collection and removal/addition of moisture to the housing. Therefore, it would have been obvious to one having ordinary skill within the art, to modify SAGERIAN, in view of PCE, INST., JOHANSSON, and LEDBETTER, to further incorporate a U-shaped structure coupled as required for the purposes of at least collecting moisture, which may aid in the collection and removal/addition of moisture to the housing.

As to claim 20, SAGERIAN, as modified by PCE, INST., JOHANSSON, and LEDBETTER, does not further disclose the requirements of claim 20.
However, JOHANSSON, further, teaches a structure(15; figure 5 of JOHANSSON) coupled to the first side of the thermoelectric cooling unit (via the capillary mat which can continue around from the second side of the Peltier device to the first side of the Peltier device; par. 64, lines 1-3, in view of figure 5 structure and par. 61, line 1 – par. 63, line 15) , wherein the structure is coupled to the first part of the capillary unit (par. 64, lines 1-3). JOHNSSON notes that the receptacle may collect moisture (par. 61, lines 6-8). With this collection, the receptacle structure may aid in the collection and removal/addition of moisture to the housing. Therefore, it would have been obvious to one having ordinary skill within the art, to modify SAGERIAN, in view of PCE, INST., JOHANSSON, and LEDBETTER, to further incorporate a structure coupled as required for the purposes of at least collecting moisture, which may aid in the collection and removal/addition of moisture to the housing.
More so, it would have been obvious for one having ordinary skill in the art to provide the receptacle to be funnel-shape, as it has been found the shape of an object is a matter of choice which one having ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed shape is significant. See MPEP§ 2144.04-IV(b). Therefore, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify, SAGERIAN, in view of PCE, INST., JOHANSSON, and LEDBETTER, with the receptacle being funnel-shaped, dependent upon a design choice. Further, note that in the instant application, par. 31-32, the Applicant has not 

As to claim 21, SAGERIAN, as modified by PCE, INST., JOHANSSON, and LEDBETTER, further discloses wherein the thermoelectric cooling unit is parallel to the cover (figure 6-8 which positions the thermoelectric cooling unit parallel to the portion that is the rear cover,300, and in view of figure 1, which provides the thermoelectric cooling unit adjacent the front cover, 200).

As to claim 23(as interpreted under 35 U.S.C. 112(b) for examination purposes), SAGERIAN, as modified by PCE, INST., JOHANSSON, and LEDBETTER, further discloses wherein the thermoelectric cooling unit is parallel to the cover (figure 6-8 which positions the thermoelectric cooling unit parallel to the portion that is the rear cover,300, and in view of figure 1, which provides the thermoelectric cooling unit adjacent the front cover, 200).

Allowable Subject Matter
Claim 8-9, 11-14, and 22 are objected to as being dependent upon a rejected base claim, but include allowable subject matter.
Claims 10 and 15-17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA M HOPKINS whose telephone number is (571)272-8588. The examiner can normally be reached Monday-Thursday 6:30AM - 3:30PM EST, every other Friday 6:30AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNA M HOPKINS/Examiner, Art Unit 3763                                                                                                                                                                                                        3/24/2022